 In the Matter of A. Russo & Co.andUNITED BAKERY & CON-FECTIONERYWORKERS UNION, LOCAL15,OFTHEU.R.W. &D. S. E. A., CIOCase No. 13-R-2018.-Decided October, 29, 19143Tannenbaum, PolikoffcCSchmidt,byMr. John B. Schmidt,ofChicago, Ill., for the Company.Caroline S. MullerandSandra G. Slotkin,of Chicago, Ill., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Bakery & Confectionery Work-ersUnion, Local 15, of the U. R. W. & D. S. E. A., CIO, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of A. Russo & Co.,Chicago, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert T. Drake, Trial Examiner.Said hearing was held atChicago, Illinois, on October 19, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :0FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYA. Russo & Co. is an Illinois corporation with its principal placeof business at Chicago, Illinois, where it is engaged in the manufac-53 N. L. R. B., No. 46.'228 A.RUSSO&co.229ture and sale of macaroni and noodles.During the 9-month periodending October 1, 1943, the Company purchased materials valued atabout $180,000, approximately 80 percent of which was shipped to itfrom points outside the State of Illinois.During the same periodthe Company produced products valued at about $270,000, approxi-mately 10 percent of which was shipped to points outside the State ofIllinois.We find, contrary to the contentions of the Company, thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDUnited Bakery & Confectionery Workers Union, Local 15, of theU. R. W. & D. S. E. A., is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 26, 1943, the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request.A statement of the Trial Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to-be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, excluding foremen, the watchman, truck drivers, theshipping clerk, clerical employees, and working foreladies, constitutean appropriate unit.The only controversy with respect to the unitconcerns working foreladies.Lena Santarelli and May Vainisi are classified by the Companyas packers, but the Unioli claims that they are working foreladies.The Union would exclude them from the unit and the Company wouldinclude them. It appears that such employees lay out the work forfrom 15 to 25 packers and route the work coming into and out of thepacking room. In June 1943, Vainisi discharged one of the packersfor insubordination.The record is clear that Vainisi and Santarelli1The Trial Examiner reported that the Union presented 36 membership application cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of October 18, 1943.There are approximately 48 employees in the appropriateunit' 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDperform the same duties.Under the circumstances, we shall excludethem from the unit.We find that all production and maintenance employees of theCompany, excluding the watchman, truck drivers, the shipping clerk,clerical employees, foremen, foreladies (Lena Santarelli and MayVainisi), and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is'herebyDIRECTED that, as part. of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. Russo & Co.,Chicago, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agentfor the National Labor, Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not, workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since .quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby United Bakery & Confectionery Workers Union, Local 15, of theU. R. W. & D. S. E. A., CIO, for the purposes of collective bargaining.